Citation Nr: 1501604	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-24 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES


1.  Entitlement to an initial disability rating greater than 10 percent for bilateral plantar fasciitis with heel spurs.

2.  Entitlement to an initial disability rating greater than 10 percent for scar of the right medial foot.

3.  Entitlement to an initial compensable disability rating for radiculopathy of the right lower extremity.


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service in the United States Army from May 1979 to July 1989, from August 1982 to October 1992, from December 1996 to March 1997, and from July 1998 to January 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in July 2009 and September 2009, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board has also reviewed the Veteran's physical claims file as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

FINDINGS OF FACT

1.  The Veteran's bilateral plantar fasciitis with heel spurs is primarily manifested by pain and swelling on prolonged standing or walking, greater on the right side than the left side.

2.  The Veteran's postoperative right foot scar is tender to palpation, but is not deep, unstable, or painful, and does not exceed an area of 12 square inches (77 sq.cm), and does not limit motion or function of the right foot.

3.  The Veteran's radiculopathy of the right lower is manifested by decreased sensation of the dorsum, subjective complaints of numbness and tingling, but no atrophy, decreased strength or other abnormal neurological function.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 percent for bilateral plantar fasciitis with heel spurs are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5278 (2014).

2.  The criteria for a disability rating greater than 10 percent for postoperative scar of the right medial foot are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, DC 7804 (2014).

3.  The criteria for a 10 percent disability rating for radiculopathy of the right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.31. 4.124  DC 8521 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  Nonetheless, the Board notes that the Veteran was notified via letters dated in February 2009, July 2009, and March 2011, of VA's duty to assist her in substantiating her service connection claims, and the effect of this duty upon her claims.  These letters also informed her of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  Because the letters addressed all notice elements and predated the initial adjudications by the AOJ in July 2009 and September 2009 nothing more is required. 

VA has also satisfied its duty to assist the Veteran in the development of her claims.  In-service treatment records and pertinent post-service records have been obtained and associated with her claims folders, or are otherwise viewable on the Virtual VA and VBMS electronic file systems.  She has also submitted potentially relevant documents and argument in support of her claims, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded VA examinations in February 2009, August 2009, and March 2011.  The Board finds that, these examination reports are thorough and adequate, and thus are sufficient to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from her, performed the requisite testing, and provided the information necessary to evaluate her service-connected bilateral plantar fasciitis, right foot scar, and right lower extremity radiculopathy under the applicable rating criteria.  The Veteran has not alleged any prejudice caused by a deficiency in the examinations here.  Thus, there is adequate medical evidence of record to make a determination in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board has also considered that the Veteran has not been afforded VA examinations of her plantar fasciitis and radiculopathy of the right lower extremity since 2009, but finds that the medical evidence of record in this case is not too old to adequately evaluate these disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (another VA examination is not warranted based on the mere passage of time).  The Court noted that a factor to consider was whether the submission or identification of additional lay or medical evidence raised the question of whether the medical evidence of record was sufficient to render a decision on the claim.  

There is no medical or lay evidence suggesting that these two service-connected disabilities are worse now than they were at the time of the last VA examination in 2009.  See Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's duty to assist is not a license for a "fishing expedition").  Moreover, given that the Veteran has not identified any outstanding treatment records since the 2009 VA examinations and the fact that the history provided by the Veteran at those times, and considered by the examiners, is consistent with that reflected in the record, the reports of those examinations (which reflects not only the Veteran's history, but complaints, clinical findings and diagnoses) provides the information necessary to evaluate her service-connected disabilities under the applicable rating criteria.  38 C.F.R. § 4.2 (2014); Abernathy v. Principi, 3 Vet.App. 461 (1992).  Consequently new VA examinations to rate the severity of her service-connected bilateral plantar fasciitis and right lower extremity radiculopathy are not warranted.  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis- Increased Ratings

The Veteran is seeking higher disability ratings for her service-connected bilateral plantar fasciitis, right foot scar, and radiculopathy of the right lower extremity. 

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.



I.  Bilateral Plantar Fasciitis with Heel Spurs/ Right Leg Radiculopathy

a. Medical Evidence

Of record is a February 2009 VA general medical examination report.  During the orthopedic portion of the examination, the Veteran reported a problem with her feet, particularly the right, since 1992.  She underwent a cheiectomy in 1999 and osteotomy in 2008 for hallux rigidus of the right great toe.  The Veteran's history was also significant for stress fracture of her right second and fourth metatarsal joints and hallux rigidus of the left great toe.  Her current complaints were of weekly flare-ups of pain, swelling, stiffness, fatigability, and weakness, which cause problems with prolonged standing and walking.  She reported being able to stand for more than one hour, but less than three and that she could walk more than 1/4 mile, but less than a mile.  She wears orthotics, but did not otherwise require an assistive device.  

Examination of the left foot was negative for hammertoes, skin/vascular foot abnormality, claw foot, flatfoot, or malunion/nonunion of the tarsal or metatarsal bones.  There was no muscle atrophy or evidence of other foot deformity.  Examination of the right foot showed abnormal weight bearing as evidenced by callosities and unusual shoe wear pattern.  There were no hammertoes, claw foot, flatfoot or muscle atrophy.  The Veteran had full plantar flexion of the right great toe, but no dorsiflexion at the metatarsophalangeal joint.  There was also X-ray evidence of status post first metatarsal osteotomy of the right foot with degenerative changes of the first metatarsophalangeal joint and mild misalignment.  The examiner found mild to moderate effects on the Veteran's daily activities and severe regarding exercise activities.  The pertinent diagnoses included hallux rigidus of the left great toe, hallux rigidus of the right great toe, and healed stress fractures of the second and fourth metatarsal joints of the right foot.

When examined by VA in August 2009, several months later, the Veteran's foot complaints and symptomatology were largely unchanged.  Examination of the left foot was negative with the exception of tenderness at the first metatarsophalangeal joint.  In addition, to abnormal weight bearing, examination of the right foot revealed painful motion on toe flexion, tenderness at the first, second, and third metatarsals, varus deformity of the second toe, decreased sensation over the medial foot dorsum, and a tender scar on the right medial foot dorsum.  There was no evidence of hammertoes, claw foot, flatfoot, muscle atrophy, or skin/vascular foot abnormalities for either foot.  The effects of these problems on the Veteran's daily activities were described as mild other than for exercise/sports activities, for which the impact was noted to be severe.  The pertinent diagnoses were bilateral plantar fasciitis with heel spurs and osteoarthritis of the great toes.

At her August 2009 examination, the Veteran reported problems with numbness over the medial right foot and bearing weight on the right great toe.  She was afforded a peripheral nerves examination and at that time reported a history of sacroiliac joint displacement in 1986 and diagnoses of lumbar neuritis L5-S1 with lumbar radiculopathy.  She described radiating back pain across the right buttock and down the right lower extremity with numbness and tingling.  The pain is induced with prolonged sitting and resolves upon standing and is intermittent in nature.  The Veteran also complained of postoperative numbness on the medial right foot due to her 2008 surgery. 

Examination of the right lower extremity revealed normal motor strength of 5/5.  Muscle tone was also normal with no evidence of atrophy.  A detailed sensory examination revealed normal sensation to vibration, pain, light touch, and position sense.  Reflex examination revealed knee jerk and ankle jerk on the right were normal at 2+ as was plantar flexion (Babinski).  The Veteran's gait and balance were both normal.  Radiological findings showed lumbar facet arthropathy and mild degenerative changes at L2.  The diagnosis was lumbar radiculopathy-right lower extremity.

The Veteran was most recently examined by VA in March 2011, and at that time continued to complain of numbness, paresthesia, and chronic pain in the great, second, and third toes of the right foot.  On examination there was evidence of painful motion, pain with palpation and abnormal weight bearing, but no swelling, instability, or weakness.  X-rays of the right foot revealed prior bunionectomy with postoperative changes in the right first metatarsal and narrowing of the right first metatarsophalangeal joint.  There are no subsequent treatment records dated since this VA examination and thus there is no evidence of a worsening in symptoms, such as diminished sensation, muscle weakness, or atrophy with respect to the right lower extremity to warrant a higher evaluation for the Veteran's radiculopathy.  

There is no indication in the claims folder, or the electronic Virtual VA/VBMS folders, that the Veteran has sought or received regular treatment for her bilateral plantar fasciitis with heel spurs following this VA examination.  As a result, there are no records that indicate a significant worsening or additional symptoms to warrant a higher evaluation indicating, if anything, that the Veteran's bilateral plantar fasciitis has remained relatively stable.

b. Law and Analysis - Bilateral Plantar Fasciitis

Musculoskeletal disabilities of the foot are rated under DCs 5276 through 5284, but do not include a diagnostic code specifically for plantar fasciitis.  38 C.F.R. § 4.71a.  When an unlisted condition is encountered, it will be permissible to rate under a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided.  38 C.F.R. § 4.20.

The Veteran's bilateral plantar fasciitis with heel spurs is currently rated as 10 percent disabling under DC 5278 for claw foot (pes cavus).  38 C.F.R. § 4.71a.  Acquired claw foot with the great toe dorsiflexed, some limitation of dorsiflexion at the ankle, and definite tenderness under metatarsal heads, bilateral or unilateral, is rated 10 percent disabling.  Acquired claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads, is rated 20 percent disabling for unilateral involvement, and 30 percent disabling for bilateral involvement.  Acquired claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity, is rated 30 percent disabling for unilateral involvement, and 50 percent disabling for bilateral involvement.  Id.

Alternately, other foot injuries can be evaluated under DC 5284.  38 C.F.R. § 4.71a.  Moderate foot injury residuals are rated 10 percent disabling; moderately severe residuals are rated 20 percent disabling; and severe residuals are rated 30 percent disabling.  Id.  A 40 percent evaluation is assignable with actual loss of use of the foot.  Id., Note.  

The words "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Applying the facts in this case to the criteria set forth above, the Board finds that a rating higher than 10 percent for bilateral plantar fasciitis have not been met.  Both the medical evidence and the Veteran's subjective statements reflect that the predominant symptoms appear to be chronic bilateral foot pain and recurrent swelling, which purportedly cause difficulty standing and walking.  However, the objective clinical findings do not otherwise satisfy or more nearly approximate the criteria for a 30 percent under DC 5278 (the Veteran does not have all toes tending to dorsiflexion or limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, or marked tenderness under metatarsal heads).  

In addition, a higher rating under DC 5284, for residuals of other foot injuries, is not warranted.  The Veteran's plantar fasciitis is barely symptomatic on the left foot and is characterized by pain and tenderness, which causes some functional limitation, including limitation of mobility on the right. However, this evidence does not indicate a moderately severe impairment sufficient to warrant a rating of 20 percent.  The Veteran has complained of constant bilateral foot pain, but is able to walk and move both feet in a productive manner and does not require any assistive devices, such as braces or crutches.  It appears from the record that her symptoms of persistent pain with recurrent swelling are at their worst when she places too much stress on her feet, i.e., prolonged standing or walking, causing a flare up of her symptoms, and it is during these flare ups that the Veteran is most functionally limited, but otherwise, she is able to function fairly well.  So while the Veteran's bilateral plantar fasciitis with heel spurs does cause limitation of functioning in her daily activities, it does not preclude her from performing those activities.  

When viewing the totality of the medical evidence of record, the Board is unable to conclude that there is a level of functioning shown that is indicative of a moderately severe disability.  For these reasons, DC 5284 cannot provide the basis for a higher rating.

Higher ratings may also be assigned to several other foot disabilities, if shown.  These are flatfoot (DC 5276), weak foot (DC 5277), metatarsalgia (DC 5279), hallux valgus (DC 5280), hallux rigidus (DC 5281), hammertoe (DC 5282), and malunion or nonunion of the tarsal or metatarsal bones (DC 5283).  38 C.F.R. § 4.71a.  However, DCs 5277, 5279, 5280, 5281, and 5282, cannot provide a higher rating as these DCs provide no higher rating than 10 percent. Moreover, DCs 5281 and 5280 governing hallux rigidus and hallux valgus only provide a 10 percent evaluation for a severe impairment manifest as the equivalent of amputation of the great toe. The evidence of record does not indicate that the Veteran's impairment of the right or left great toe is the equivalent of amputation of that digit. Thus, a compensable rating under these provisions is not warranted. A rating under DC 5277 requires atrophy and disturbed circulation, these symptoms are not present and not analogous to the Veteran's symptomatology of the feet. The Veteran has not been diagnosed with Morton's Disease/metatarsalgia (DC 5279),  or hammertoe, and moreover, a compensable rating under DC 5282 would require a disability affecting all toes, which she does not have. 

As for DC 5276 and DC 5283, the Veteran's service-connected bilateral plantar fasciitis with heel spurs because, the particular symptoms of her bilateral plantar fasciitis with heel spurs are not shown by the medical evidence to meet the criteria for a higher rating under either of these provisions. She does not have malunion or nonunion of the tarsal or metatarsal bones, and her disability, as discussed above, is not at a level of moderately severe impairment, which would warrant a 20 percent rating under DC 5283. As for DC 5276, a higher  rating requires severe impairment of one or both feet, manifested by marked deformity, pain on manipulation and use accentuated, swelling on use, and characteristic callosities. As discussed, while the Veteran's primary symptoms are pain and swelling on use primarily on her right foot, her overall symptomatology is without other manifestations that would equate to the level of disability noted in DC 5276 for a 20 or 30 percent rating, such as marked deformity or callosities.  

With regard to functional loss due to pain, weakness, fatigability, weight-bearing or during flare-ups, the Board notes that her primary symptoms of pain and increased limitation during flare-ups causes by prolonged walking or standing are being compensated as part of the currently assigned 10 percent evaluation. There is no evidence of additional functional limitation for which separate compensation could be based. Thus, additional compensation pursuant to 38 C.F.R. §§ 4.40, 4.45, and/or 4.59 is not warranted. 

Thus, the criteria for the assignment of a higher disability rating for the service-connected bilateral plantar fasciitis with heel spurs are not met.

c. Law and Analysis - Radiculopathy of the Right Lower Extremity

The Veteran's radiculopathy of the right lower extremity is currently rated as noncompensably disabling under DC 8521 for paralysis of the external popliteal nerve (common peroneal).  Neuritis of the external popliteal nerve is rated under DC 8621, and neuralgia of the external popliteal nerve is rated under DC 8721. 

Under these diagnostic codes mild incomplete paralysis of the external popliteal nerve is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; and severe incomplete paralysis of the sciatic nerve, is rated 30 percent disabling.  Complete paralysis of the external popliteal nerve, with foot drop and slight droop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes, is rated 40 percent disabling.  38 C.F.R. § 4.124a, DCs 8521, 8621, 8721.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Under the provisions of 38 C.F.R. § 4.31, in every instance where the schedule does not provide for a 0 percent rating, such an evaluation will be assigned when the requirements for a compensable evaluation have not been met.

As an initial matter, the Board notes the Veteran's contention that an additional separate rating is warranted for numbness, tingling and chronic right foot pain as a residual of her 2008 right foot surgery.  She argues that she has nerve damage and deformity of the right foot and toes related to and aggravated by the surgery.  See VA Form 21-4138s dated in March 2011 and November 2011. Review of the record shows that the Veteran was service connected for right lower extremity radiculopathy, which was identified by the RO as an award of service connection for "numbness, tingling, chronic pain" and rated under DC 8521, for nerve impairment.  As discussed above, the Veteran's is service-connected for bilateral plantar fasciitis and is compensated for her right foot and toe pain as part of her evaluation for this disability. Additionally, she is service-connected for right lower extremity radiculopathy, and her numbness and tingling of the foot are contemplated as part of this service-connected disability. Thus, no additional separate rating is warranted for these symptoms beyond the ratings assigned pursuant to the already present service-connected disabilities. 

Turning to the question of the appropriate level of compensation for the Veteran's nerve complaints relative to her right lower extremity, applying the regulations to the facts in the case, the Board finds that the criteria for a compensable rating are met.  The Veteran provided subjective complaints of numbness, tingling, and decreased sensation, and while no objective findings of sensory impairment were found on the neurological examination, in the August 2009 foot examination, the examiner noted decreased sensation over the medial foot dorsum.  Thus, there is some evidence of sensory impairment, which would satisfy the criteria for a 10 percent evaluation for mild impairment of the  nerve.  However, the Veteran has no significant deficits in muscle strength and use and control of the right lower extremity is entirely intact.  Examination did not disclose any wasting in the right lower extremity that would warrant a higher rating.  Thus, given the evidence as outlined above, the Board finds that the Veteran's right lower extremity radiculopathy cannot be properly described as more than mild in degree under the applicable DC. 

The Board has considered all other potentially applicable diagnostic codes, but there is no evidence showing the Veteran has neurological damage associated with any other peripheral nerves.  Therefore, DCs 8521 to 8530, 8621 to 8630, and 8721 to 8730 are not applicable in this case.  

In sum, the evidence supports the assignment of a 10 percent disability rating for numbness and tingling of the right foot as part of her service-connected radiculopathy of the right lower extremity, but no more.  

II.  Right Foot Scar

The Veteran's postoperative right foot scar is currently rated as 10 percent disabling under DC 7804.  

Under the provisions of 38 C.F.R. § 4.118, scars are rated based on varying manifestations.  Scars (including linear scars) and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804 are rated under DC 7805.  Any disabling effects not considered in a rating provided under DCs 7800-7804 should be evaluated under an appropriate diagnostic code.

For one or two scars that are unstable or painful a 10 percent rating is warranted under DC 7804.  Three or four scars that are unstable or painful warrant a 20 percent rating.  Five or more scars that are unstable or painful warrant a 30 percent rating.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under DC's 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable.  38 C.F.R. § 4.118.

Of record is a February 2009 VA examination report.  The Veteran's history of right foot surgeries in 1999 and 2008 for hallux rigidus of the right great toe were noted.  Her current complaints were of constant numbness and tingling at the scar area that require daily application of a generic lotion.  Examination of the right foot revealed a red, linear scar which measured 5-inches in length and 1-inch in width.  The scar was flat, soft, and described as moderately disfiguring.  There was no indication of skin breakdown, adherence to underlying tissue, or limitation of motion or loss of function.  There was no evidence of underlying soft tissue damage, tissue loss, induration, or inflexibility.  The diagnosis was post-surgical scar of the right medial foot, symptomatic and moderately disfiguring.  During subsequent VA examination in August 2009, the examiner described the scar as tender.

The Veteran was most recently examined by VA in March 2011, at which the time a superficial scar, measuring 0.5 x .6.0 cm was noted on the right foot.  The scar was not painful and had no signs of skin breakdown, inflammation, edema, or keloid formation.  It did not present any limitation of motion and there was no disfigurement.  

Further review of the claims file shows that the Veteran is not currently undergoing treatment for the postoperative residual scar, nor has she contended otherwise.  

Applying the Veteran's symptomatology to the rating criteria, the Board finds that higher rating is not warranted.  In this case, she did not clearly describe a painful scar on VA examinations in 2009 and no such condition was identified by any VA examiner.  However the scar was confirmed to be symptomatic with tenderness, numbness, and tingling and such complaints are contemplated by the 10 percent disability rating in effect.  That said, there is no evidence of more than one scar as a residual of the right great toe surgery.  Thus, combining ratings for separate scars is not for consideration.  Here, the Veteran is currently assigned a 10 percent evaluation, the maximum schedular rating for under DC 7804 for a single scar.  

There is no other diagnostic code pertaining to scars which could provide a higher disability rating. There are no clinical findings which indicate that the Veteran's scar is located on the head, face or neck.  There is no evidence the scar is deep or causes limited function of the right foot or covers an area of 12 square inches.  Thus, diagnostic codes for rating these manifestations are not for application.  See 38 C.F.R. § 4.118, DC 7800, 7801.  Consideration of the criteria under DC 7802 is also not warranted, as the highest evaluation allowed under this diagnostic criteria is 10 percent evaluation.  See 38 C.F.R. § 4.118.  Without any medical evidence of greater impairment, the claim must be denied. 

Therefore, the evidence does not support the assignment of a disability rating in excess of 10 percent under the applicable rating criteria.   

With regard to all three service-connected disabilities, the current level of disability shown is encompassed by the ratings assigned and with due consideration to the provision of 38 C.F.R. § 4.7, higher evaluations are not warranted.  Hart, supra; Fenderson, supra.  A preponderance of the evidence is against the claims adjudicated herein.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2002).

	(CONTINUED ON NEXT PAGE)


ORDER

An initial disability rating greater than 10 percent for bilateral plantar fasciitis with heel spurs is denied.

An initial disability rating greater than 10 percent for scar of the right medial foot is denied.  

An initial 10 percent disability rating for radiculopathy of the right lower extremity is granted.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


